[Cite as In re P.L.H., 2016-Ohio-8453.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




IN THE MATTER OF:                                    :
THE ADOPTION OF P.L.H.                                          CASE NO. CA2016-09-185
                                                     :
                                                                         OPINION
                                                     :                   12/28/2016

                                                     :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              PROBATE DIVISION
                             Case No. PA15-11-0152



The Farrish Law Firm, Michaela M. Stagnaro, 810 Sycamore Street, 16th Floor, Cincinnati,
Ohio 45202, for appellant-respondent

Voorhees & Levy, LLC, Michael R. Voorhees, 11159 Kenwood Road, Cincinnati, Ohio 45242,
for appellees-petitioners



        S. POWELL, P.J.

        {¶ 1} Respondent-appellant, the putative father of P.L.H. ("Father"), appeals from the

decision of the Butler County Court of Common Pleas, Probate Division, finding his consent

to petitioners-appellees' petition to adopt P.L.H. was not necessary. For the reasons outlined

below, we affirm.1

        {¶ 2} The child at issue, P.L.H., was born on November 3, 2015. Approximately two



1. Pursuant to Loc.R. 6(A), we hereby sua sponte remove this case from the accelerated calendar for purposes
of issuing this opinion.
                                                                       Butler CA2016-09-185

months prior to his birth, on September 4, 2015, Father registered as P.L.H.'s putative father.

It is undisputed that P.L.H.'s biological mother ("Mother") and Father were never married.

       {¶ 3} On November 6, 2015, three days after P.L.H. was born, appellees filed a

petition to adopt the child. Mother consented to the adoption and P.L.H. was subsequently

placed in the temporary custody of appellees as his prospective adoptive parents. After

receiving notice of appellees' petition, Father filed a timely objection with the probate court

indicating he did not consent to the adoption. It is undisputed that Father did not have any in-

person contact with Mother during her pregnancy, nor has Father had any contact with P.L.H.

following the child's birth and placement with appellees.

       {¶ 4} On April 13, 2016, the probate court held a hearing to determine whether

Father's consent to appellees' petition to adopt P.L.H. was necessary. At this hearing,

Mother and Father both testified. Following this hearing, on August 12, 2016, the probate

court issued a written decision finding "[appellees] have proven by clear and convincing

evidence that [Father] willfully abandoned [Mother] during her pregnancy and up to the time

of the minor's placement in the home of the [appellees]." As a result, the probate court

determined that "the consent of [Father] will not be required for this adoption to go forward."

       {¶ 5} Father now appeals from the probate court's decision, raising the following

single assignment of error for review:

       {¶ 6} THE TRIAL COURT ERRED BY FINDING THE PUTATIVE FATHER'S

CONSENT WAS NOT NECESSARY THEREBY ALLOWING PETITIONERS TO ADOPT

THE MINOR CHILD.

       {¶ 7} In his single assignment of error, Father argues the probate court erred by

finding his consent to appellees' petition to adopt P.L.H. was not necessary. We disagree.

       {¶ 8} Pursuant to R.C. 3107.06, certain persons and entities are required to consent

to an adoption of a minor child. These persons include the minor's mother, father, and any
                                              -2-
                                                                         Butler CA2016-09-185

putative father of the child. R.C. 3107.06(A), (B), and (C). However, in accordance with R.C.

3107.07, there are several exceptions to the consent requirement. In re T.L.S., 12th Dist.

Fayette No. CA2012-02-004, 2012-Ohio-3129, ¶ 8. As relevant here, this includes when the

"putative father has willfully abandoned the mother of the minor during her pregnancy and up

to the time of her surrender of the minor, or the minor's placement in the home of the

petitioner, whichever occurs first." R.C. 3107.07(B)(2)(c). Although R.C. 3107.07 does not

define the term "willfully," the term "willful" as used in this context has been defined as

'"proceeding from a conscious motion of the will; voluntary. Intending the result which

actually comes to pass; designed; intentional; not accidental or involuntary.'" In re B.A.H., 2d

Dist. Greene No. 2012-CA-44, 2012-Ohio-4441, ¶ 22, quoting Black's Law Dictionary (Fifth

Ed.1983).

       {¶ 9} The burden is on the petitioner(s) to demonstrate by clear and convincing

evidence that the putative father willfully abandoned the mother during her pregnancy. In re

Adoption of Suvak, 3d Dist. Allen No. 1-03-51, 2004-Ohio-536, ¶ 7. Thus, whether a putative

father willfully abandoned the mother "is a question of fact for the probate court and the

court's determination will not be disturbed on appeal unless it is against the manifest weight

of the evidence." In re Adoption of Baby Doe, 12th Dist. Butler No. CA92-03-056, 1993 WL
44223, *2 (Feb. 22, 1993). As we have previously observed in adoption proceedings:

              In determining whether a judgment is against the manifest weight
              of the evidence, we must review the entire record, weigh the
              evidence and all reasonable inferences, consider witness
              credibility, and determine whether, in resolving conflicts in the
              evidence, the "trier of fact 'clearly lost its way and created such a
              manifest miscarriage of justice that there must be a reversal of
              the judgment and an order for a new trial." In re Adoption of
              E.E.R.K., 2d Dist. Miami No. 2013 CA35, 2014-Ohio-1276, ¶ 18,
              citing Stegall v. Crossman, 2d Dist. Montgomery No. 20306,
              2004-Ohio-4691, ¶ 29.

In re L.C.W., 12th Dist. Butler No. CA2014-08-169, 2015-Ohio-61, ¶ 14, appeal not allowed


                                               -3-
                                                                         Butler CA2016-09-185

sub nom. In re Adoption of L.C.W., 142 Ohio St. 3d 1412, 2015-Ohio-1099. The weight to be

given the evidence and the credibility of the witnesses are primarily for the trier of fact. In re

K.M., 5th Dist. Stark No. 2012CA00194, 2012-Ohio-6266, ¶ 13.

       {¶ 10} Prior to addressing the facts of this case, we note that the probate court went to

great lengths to establish a timeframe for when it can be said a father has willfully

"abandoned" the mother. However, the statute itself defines the applicable timeframe.

Again, R.C. 3107.07(B)(2)(c) specifically states that a putative father's consent is not

necessary when the "putative father has willfully abandoned the mother of the minor during

her pregnancy and up to the time of her surrender of the minor, or the minor's placement in

the home of the petitioner, whichever occurs first." (Emphasis added.) In turn, the applicable

timeframe for willful abandonment would be, at a minimum, from the time the putative father

learns of mother's pregnancy until the mother either surrenders the child, or the child is

placed in the home of his or her perspective adoptive parent(s), whichever occurs first.

Therefore, unlike other statutes dealing with abandoned children, specifically R.C.

2151.011(C), the facts of the case coupled with the language found in R.C. 3107.07(B)(2)(c)

provide the applicable timeframe for when it can be said a father has willfully "abandoned"

the mother during her pregnancy.

       {¶ 11} Turning now to the facts of this case, at the hearing, both Mother and Father

testified that P.L.H. was conceived sometime between February 14 and February 18, 2015

when Mother went to visit Father at his home in Louisiana. As noted above, Mother and

Father were never married. Rather, at the time of conception, Mother and Father had known

each other for several years after becoming friends while attending the same university in

Ohio. Mother testified the lone sexual encounter with Father was nonconsensual, whereas

Father denied those allegations. Regardless, a few weeks after visiting Father, Mother

discovered that she was pregnant with Father's child.
                                               -4-
                                                                       Butler CA2016-09-185

        {¶ 12} Almost immediately after learning she was pregnant, on March 5, 2015, Mother

called Father and informed him of the news. When asked about this call, Mother testified

that it lasted only five to ten minutes, during which time Father asked her to have an abortion.

Father denied asking Mother to have an abortion. Instead, Father testified that he merely

asked Mother if having an abortion was something she had considered. Mother testified that

she had not considered having an abortion and would never consider having an abortion.

        {¶ 13} Rather than considering having an abortion, Mother testified she informed

Father that she was looking into placing the child up for adoption with appellees, a couple

who lived in Tennessee who she had learned were looking to adopt. Mother testified she

asked Father if he would support that decision, to which Father told her that he would. As

Mother testified, "[s]o I asked him if he would support me and he said yes." Mother then

testified:

              So I got off the phone and he texted me a little bit asking about
              [appellees] and I answered all his questions to the best of my
              ability. He expressed that he wanted to be able to have contact
              with the child and I said absolutely. That I would make that a
              priority that it would be an open adoption so that he could have
              contact with [P.L.H.]. And he said okay. And then that was it.

        {¶ 14} When asked if Father had any additional contact with Mother over the next

several months, Mother testified that they texted "occasionally," but that Father then "stopped

talking with me completely." As Mother testified, "it was several months that I didn't hear

from him." Although exchanging some text messages with Mother in March, April, and May

of 2015, the record indicates Father did not call Mother or have any other contact with Mother

for a period of nearly three months from June 8, 2015 until September 1, 2015. During this

time, Mother was between four and six months pregnant.

        {¶ 15} The next contact Mother had with Father was when she texted Father on

September 2, 2015 in order to get his address so that appellees' attorney could send Father


                                              -5-
                                                                            Butler CA2016-09-185

the necessary paperwork to obtain his consent to the adoption. To this, Father provided

Mother with his address but stated that he "won't sign anything" until he spoke with his

mother. Mother thereafter called Father. According to the text message records submitted

as evidence, Mother's call to Father likely occurred on September 3, 2015. Similar to

Mother's first call to Father informing him that she was pregnant, Mother testified that this

second call also lasted only a few minutes. As Mother testified regarding this call:

              I said that I needed his address to send the consent papers to
              and he said that he had told his mother about my pregnancy and
              that she wanted him to get a paternity test done. And I said I
              didn't know how to do that. Still don't know how to do that. And
              so I was like, are you not okay with this anymore? And he said
              that he wasn't and I was shocked. I hadn't heard from him in
              months and I didn't, I was caught [off] guard and I didn't know
              what to do. And so I said that I would have to ask my attorney * *
              * and so I gave him her number and then I called her and told her
              what happened and I said I really didn't know what to do and I
              was really scared.

       {¶ 16} Following this call, Mother testified that she exchanged maybe one or two text

messages with Father, but that she otherwise did not hear from Father again. (The text

message records indicate these text messages were sent on September 9, October 10, and

October 15, 2015, respectively.) Instead, on September 28, 2015, Father's attorney sent a

letter to Mother's attorney that stated:

              Please find enclosed the putative father registry completed by
              [Father]. Also, this correspondence shall serve as the formal
              request for [Father] to receive sole custody of the child at birth
              and his formal objection to any adoption proceeding. In the
              event that [Mother] continues to have no desire to have parental
              rights to the child, [Father] will accept full responsibility for raising
              the child and [Mother] may relinquish her rights. In the events
              that she desires to receive information about the child over the
              years, [Father] is agreeable to working out those arrangements,
              similar to what would be an open adoption.

              [Father] is able to assist the birth mother with her medical
              expenses associated with the pregnancy, and necessary costs
              for her care. [Father] certainly does not want the birth mother to
              believe she has been abandoned during her pregnancy, and we

                                                -6-
                                                                        Butler CA2016-09-185

              are willing to insure all appropriate bills are cared for as needed.

       {¶ 17} Despite receiving this letter, when asked if she had ever actually received any

financial support from Father during any period of her pregnancy, Mother testified that she

received "no support. No financial. No emotional. No physical. Nothing." Mother also

testified that Father gave her "no support throughout the entire pregnancy. He never called

me. He never asked when I was due. * * * He supports us in no way shape or form and I

could never trust my son with someone like that. He didn't care that whole time. He didn't do

anything for us[.]"

       {¶ 18} Father denied Mother's claims and instead testified that he "supported her a

hundred percent" and "did the best he could," but that his efforts to support Mother were

thwarted because Mother was not interested in his support and "did not give me anything."

Yet, the record indicates that Father's efforts to "support" Mother were via sporadic text

messages and by sending a check for $100 to appellees with a notation stating "child

support" nearly a month after P.L.H. was born. The record also indicates Father purchased

various baby items and furniture that he set up in his home in Louisiana where he lived with

his mother and grandmother. According to the receipts admitted into evidence, many of

these items were also purchased after P.L.H. was born. Finally, although he did have some

contact with Mother via text message and two phone calls, as noted above, it is undisputed

that Father did not have any in-person contact with Mother during her pregnancy, nor has

Father had any contact with P.L.H. following the child's birth and placement with appellees.

       {¶ 19} After a thorough review of the record, we cannot say the probate court's

decision finding Father willfully abandoned Mother during her pregnancy and up to when

P.L.H.'s was placed in appellees' care was against the manifest weight of the evidence. This

decision does not come lightly for it is well-established that "[a] parent has a fundamental

right to care for and have custody of his or her child." In re Adoption of E.E.R.K., 2d Dist.
                                              -7-
                                                                       Butler CA2016-09-185

Miami No. 2013 CA 35, 2014-Ohio-1276, ¶ 16. However, as noted above, we do not find that

the probate court clearly lost its way and created such a manifest miscarriage of justice, that

there must be a reversal of the judgment and a new trial ordered. In re L.C.W., 2015-Ohio-

61 at ¶ 14.

        {¶ 20} In this case, just as the probate court found, Father never provided Mother with

any support during her pregnancy, financial or otherwise, nor did Father even attempt to

provide such support to Mother after learning she was pregnant with his child. Rather, as the

record indicates, upon learning Mother was pregnant, Father never called Mother to inquire

about the pregnancy or even when the child was due. Father instead opted to contact

Mother via text message. However, even this contact was, at best, sporadic (Father had text

message contact with Mother during a total of 16 days between March 6 and October 15,

2015) and only occasionally touched on the fact that Mother was pregnant at all. For

example, during one text message exchange Father told Mother that he had reorganized his

bedroom and game room to make it "a theatre experience now," whereas another text

message exchange discussed his workouts for football, and that the woman who did their

pedicures when Mother visited him in February now works at his gym.

        {¶ 21} Moreover, just as the trial court found, the record reveals Father did not have

any contact with Mother for a period of nearly three months beginning on June 8, 2015 until

September 1, 2015, a period of time when Mother was between four to six months pregnant.

Regardless, when Father actually did have contact with Mother, the record indicates Father

was generally willing to consent to the adoption and sign the necessary paperwork, a

willingness that completely changed after Father spoke with his own mother of September 2

or September 3, 2015, shortly before Father registered as a putative father on September 4,

2015.

        {¶ 22} The record further indicates Father's only attempt to provide any financial
                                              -8-
                                                                       Butler CA2016-09-185

support was a check for $100 he sent to appellees, not Mother, as "child support." However,

even this was done over a month after P.L.H. was born. As Mother testified, and as the

record demonstrates, Father provided her with "no support. No financial. No emotional. No

physical. Nothing." Although Father claimed otherwise, asserting that you are "willing" and

"able" to support the mother of your child through a letter from your attorney is a far cry from

actually tendering that financial and emotional support.        This is particularly true here

considering the letter at issue was sent to Mother's attorney a mere 36 days before P.L.H.

was born. Therefore, while we acknowledge Father's concerns, we simply cannot say the

probate court's decision finding Father willfully abandoned Mother during her pregnancy was

against the manifest weight of the evidence. See, e.g., In re K.M., 2012-Ohio-6266 at ¶ 14

(trial court's decision finding father willfully abandoned mother during her pregnancy was not

against the manifest weight of the evidence where father did not offer or provide any financial

support to mother, nor any other assistance, despite being able to contact mother via cell

phone and/or social media during her pregnancy).

       {¶ 23} In so holding, although not raised within a separate assignment of error, we

note that Father claims there is an issue as to whether the probate court had the authority to

proceed "on the merits" because there was a "parenting issue" pending in the Butler County

Court of Common Pleas, Juvenile Division. However, based on Father's own memorandum

filed with the probate court on February 23, 2016, the juvenile court dismissed these matters

upon finding the probate court "had exclusive jurisdiction over the pending action[.]" It is

undisputed that Father did not appeal from the juvenile court's decision. Rather, as Father

specifically acknowledged within his memorandum, "the issue of jurisdiction is solely in

probate court and there is no option to stay these proceedings further." Father also

specifically stated that he would "defer" to the probate court "regarding the decision to

proceed on both the issue of consent and on the best interest standard." We have reviewed

                                              -9-
                                                                        Butler CA2016-09-185

the record properly before this court and conclude that there is nothing in the record to

indicate the probate court lacked jurisdiction to proceed with the adoption in this case.

Accordingly, having found no merit to any of Father's arguments raised herein, Father's

single assignment of error lacks merit and is overruled.

       {¶ 24} Judgment affirmed.


       RINGLAND, J., concurs.


       HENDRICKSON, J., dissents.


       HENDRICKSON, J., dissenting.

       {¶ 25} I respectfully dissent from the majority's opinion as I find the trial court's

determination that Father willfully abandoned Mother during her pregnancy and up to the time

of the child's placement with the petitioners was against the manifest weight of the evidence.

In the present case, petitioners-appellees failed to establish by clear and convincing evidence

that Father willfully abandoned Mother during the relevant statutory time period.

       {¶ 26} Over the years, the Ohio Supreme Court has consistently recognized the

importance of a natural parent's right to his or her children. In In re Adoption of G.V., 126
Ohio St. 3d 249, 2010-Ohio-3349, ¶ 5-6, and In re Adoption of P.A.C., 126 Ohio St. 3d 236,

2010-Ohio-3351, ¶ 5-6, the supreme court stated the following:

              "[T]he right of a natural parent to the care and custody of his
              children is one of the most precious and fundamental in law." In
              re Adoption of Masa (1986), 23 Ohio St. 3d 163, 164, * * * citing
              Santosky v. Kramer (1982), 455 U.S. 745, 753, 102 S. Ct. 1388,
              71 L. Ed. 2d 599. Santosky has been characterized as "requiring a
              clear and convincing evidence standard for termination of
              parental rights because the parent's interest is fundamental but
              the State has no legitimate interest in termination unless the
              parent is unfit, and finding that the State's interest in finding the
              best home for the child does not arise until the parent has been
              found unfit." Cruzan v. Director, Missouri Dept. of Health (1990),

                                              - 10 -
                                                                         Butler CA2016-09-185

              497 U.S. 261, 319, 110 S. Ct. 2841, 111 L. Ed. 2d 224 (Brennan,
              J., dissenting).

              "Few consequences of judicial action are so grave as the
              severance of natural family ties." Santosky, 455 U.S. at 787, 102
S. Ct. 1388, 71 L. Ed. 2d 599 (Rehnquist, J., dissenting). Because
              adoption terminates fundamental rights of the natural parents,
              "we have held that '* * * [a]ny exception to the requirement of
              parental consent [to adoption] must be strictly construed so as to
              protect the right of natural parents to raise and nurture their
              children.'" In re Adoption of Masa, 23 Ohio St. 3d at 165, * * *
              quoting In re Schoeppner (1976), 46 Ohio St. 2d 21, 24 * * *[.]
              With "a family association so undeniably important * * * at stake,"
              [courts should] approach [a] case * * * "mindful of the gravity" of
              the circumstances and the long-term impact on all the concerned
              parties. M.L.B. v. S.L.J. (1996), 519 U.S. 102, 117, 117 S. Ct.
555, 136 L. Ed. 2d 473.

       {¶ 27} There is no dispute that Father is a putative father, as defined by R.C.

3107.01(H). "A putative father is simply a man who might be a child's biological father but

who has no legal relationship with the child through marriage to the mother or the

establishment of legal paternity." In re Adoption of H.N.R., 145 Ohio St. 3d 144, 2015-Ohio-

5476, ¶ 16, citing R.C. 3107.01(H). At the time a man engages in sexual intercourse, he is

considered to be on notice of the potential biological and ensuing legal consequences of that

intercourse. Id. at ¶ 17, citing R.C. 3107.061. From that point forward, the man can register

as a putative father by filling out a short form on a webpage maintained by the Ohio

Department of Job and Family Services ("ODJFS") or by mailing the same information to

ODJFS. Id., citing Ohio Adm.Code 5101:2-48-02(C).

       {¶ 28} The Ohio Supreme Court has noted that "[i]t is important to recognize the

competing policy considerations that the legislature attempts to balance through its

enactment of the adoption statutes related to putative fathers." In re Adoption of Zschach, 75
Ohio St. 3d 648, 650 (1996). Both the Ohio Supreme Court and the United States Supreme

Court have recognized a putative father's right to a parental relationship with his offspring. Id.

at 650-651; In re Adoption of Greer, 70 Ohio St. 3d 293, 298 (1994); Lehr v. Robertson, 463
                                              - 11 -
                                                                        Butler CA2016-09-185

U.S. 248, 261-265, 103 S. Ct. 2985 (1983). The rationale behind protecting a putative

father's right to have a parental relationship with his offspring is as follows:

              The significance of the biological connection is that it offers the
              natural father an opportunity that no other male possesses to
              develop a relationship with his offspring. If he grasps that
              opportunity and accepts some measure of responsibility for the
              child's future, he may enjoy the blessings of the parent-child
              relationship and make uniquely valuable contributions to the
              child's development.

Lehr at 262; Greer at 298, fn. 2.

       {¶ 29} In construing the adoption statutes, the Ohio Supreme Court has recognized

that "[a]ny exception to the requirement of parental consent must be strictly construed so as

to protect the right of natural parents to raise and nurture their children." In re Adoption of

Schoeppner, 46 Ohio St. 2d 21, 24 (1976); Greer, 70 Ohio St. 3d at 300. Further, although the

adoption statutes "are in derogation of common law and therefore must be strictly construed *

* * strict construction does not require that [courts] interpret statutes in such a manner that

would mandate an unjust or unreasonable result." Zschach, 75 Ohio St. 3d at 655. See also

In re Adoption of A.N., 3d Dist. Union No. 14-12-27, 2013-Ohio-3871, ¶ 27.

       {¶ 30} In the case at bar, the critical inquiry is whether Father "willfully abandoned"

Mother as contemplated by R.C. 3107.07(B)(2)(c), such that his consent to the adoption of

the child is not required. The consent statute provides in relevant part:

              Consent to adoption is not required of any of the following:

              ***

              (B) The putative father of a minor if either of the following
              applies:

              (1) The putative father fails to register as the minor's putative
              father with the putative father registry established under section
              3107.062 of the Revised Code not later than fifteen days after the
              minor's birth;



                                              - 12 -
                                                                         Butler CA2016-09-185

              (2) The court finds, after proper service of notice and hearing,
              that any of the following are the case:

              (a) The putative father is not the father of the minor;

              (b) The putative father has willfully abandoned or failed to care
              for and support the minor;

              (c) The putative father has willfully abandoned the mother of the
              minor during her pregnancy and up to the time of her surrender of
              the minor, or the minor's placement in the home of the petitioner,
              whichever occurs first.

(Emphasis added.)

       {¶ 31} As the majority noted, the term "willfully abandoned" is not defined by statute.

The majority relied on the dictionary definition of "willful" in construing R.C. 3107.07(B)(2)(c).

However, as the trial court recognized in its decision, the definition of the term "abandoned"

is also important.

              Webster's Dictionary commonly defines "abandon" as: to give up
              to the control or influence of another person or agent; to give up
              with the intent of never again claiming a right or interest in; to
              withdraw from often in the face of danger or encroachment; to
              withdraw protection, support, or help from; to cease from
              maintaining, practicing or using; to cease intending or attempting
              to perform; to desert; to forsake.

              Black's Law Dictionary (6 Ed.1990) 2, defines "abandon" as: "[t]o
              desert, surrender, forsake or cede. To relinquish or give up with
              intent of never again resuming one's right or interest. To give up
              or to cease to use. To give up absolutely; to forsake entirely; to
              renounce utterly; to relinquish all connection with or concern in; to
              desert. It includes the intention and also external act by which it
              is carried into effect."

In re Adoption of Klonowski, 87 Ohio App. 3d 352, 356 (1993).

       {¶ 32} While the trial court examined the dictionary definitions of "willful" and

"abandon," the court failed to observe that the legislature made a distinction between a

putative father's actions under subdivision (B)(2)(c) of R.C. 3107.07, as it relates to the

mother, and those under subdivision (B)(2)(b), as they relate to the child. Under subdivision


                                              - 13 -
                                                                       Butler CA2016-09-185

(B)(2)(b), a putative father's consent is not necessary if he has "willfully abandoned or failed

to care for and support the minor." (Emphasis added.) Use of the word "or" within this

subdivision indicates that willful abandonment is a separate and distinct concept from failing

to care for and support the child. Subdivision (B)(2)(c) of the statute does not contain the

same language; the legislature did not include the phrase "or failed to care for or support" the

mother during her pregnancy. Care and support, therefore, are not a component of "willful

abandonment." If the legislature intended for the "care and support" of the mother to be

considered, it would have used the same language in both subdivisions. Thus, any reference

to Father caring for and/or supporting Mother during the pregnancy has no relevance in

determining whether the putative father willfully abandoned Mother. The focus of the court's

inquiry must remain on whether Father deserted, forsook, or relinquished all connection with

Mother. See Black's Law Dictionary 2 (6th Ed.1990).

       {¶ 33} In applying the definition of "abandoned," the record does not establish by

clear and convincing evidence that Father deserted Mother, forsook her, or relinquished all

connection with her during her pregnancy. As the trial court noted in its decision, Mother and

Father have "known each other for a number of years, having become friends while both

were attending the same university in Ohio." After Father graduated, he moved to Louisiana

and started living with his mother and grandmother. At the time the child was conceived,

Mother was briefly visiting Father in Louisiana. After a short visit, Mother returned to her

"nanny" position and externship in Florida before heading back to Ohio in August 2015, to

complete her studies. Father, however, remained in Louisiana where he was living and

employed during Mother's pregnancy. Father never attempted to avoid Mother.

       {¶ 34} After learning of Mother's pregnancy following a phone call in March 2015,

Father did not forsake Mother or relinquish all contact with her. He never told Mother he did

not want anything to do with her or the child or to never contact him again. Rather, to the
                                             - 14 -
                                                                                     Butler CA2016-09-185

contrary, Father told Mother he wanted to support her and even invited Mother to come and

see him when he was nearby, but she declined.                            Father also maintained open

communication with Mother.              He had the same phone number throughout Mother's

pregnancy and exchanged test messages with Mother about her life and about the baby. At

one point, Father exchanged "I love you's" with Mother and asked about the health of the

baby and whether Mother knew the sex of the baby. Father also always responded to

Mother's messages and phone calls. The evidence, therefore, demonstrated that although

sporadic, Father always kept the door of communication open and available to Mother.

Though the trial court noted there had not been any contact between Father and Mother for a

three-month period of the pregnancy, the record reveals that Father kept in contact by

sending a letter, via his attorney, that he had completed the putative father registry and did

not want Mother to believe she had been abandoned during her pregnancy.

        {¶ 35} The evidence also demonstrated that it was Mother who created the adoption

plan without consulting with Father, and it was Mother who was insistent about seeking

adoption for the child, regardless of Father's thoughts on the matter.2 Mother selected

appellees as the child's adoptive parents without any involvement from Father. Mother

stopped communicating with Father after he informed her he would not consent to the

adoption and he intended to seek custody of the child. Instead of reaching out to Father,

Mother looked to appellees for her daily emotional and financial support. Mother did not

discuss the financial costs of the pregnancy with Father or present him with any bills, despite

Father's willingness to assist with such costs. Mother failed to advise Father of when the



2. As the trial court noted, Mother had a "firm conviction" about her decision to place the child up for adoption,
whereas Father had "mixed" emotions about Mother's decision to pursue adoption. Father's mixed emotions
were communicated with Mother throughout the pregnancy, leaving the trial court to conclude that "at times
[Father's] messages seemed to be supportive, at other times were not wholly supportive of the adoption process
going forward, and near the end of the pregnancy, [Father], at least through his counsel, expressed opposition to
the plan of adoption."
                                                      - 15 -
                                                                        Butler CA2016-09-185

baby was due, and she immediately surrendered P.L.H. to appellees after his birth,

effectively cutting-off Father's ability to establish paternity prior to appellees receiving the

child.

         {¶ 36} Therefore, having construed the phrase "willfully abandoned" in a manner

consistent with its ordinary and natural meaning, I find that appellees did not establish by

clear and convincing evidence that Father willfully abandoned Mother during her pregnancy,

as contemplated by R.C. 3107.07(B)(2)(c). If courts are going to give any real meaning to

the protection of a natural parent's right to the care and custody of his child, rather than mere

lip service, then, in the present case, Father's parental rights need to be honored. Father

accepted responsibility and grasped the opportunity to be a parent to P.L.H. He did not

abandon Mother during her pregnancy, but rather expressed his desire to have custody of

P.L.H. and his willingness to pay for expenses related to the child. Father should be

permitted to enjoy the blessings of the parent-child relationship and make uniquely valuable

contributions to P.L.H.'s development.

         {¶ 37} Accordingly, as the probate court's determination that Father's consent to the

adoption was unnecessary is against the manifest weight of the evidence, I would sustain

Father's assignment of error and reverse the judgment of the probate court.




                                              - 16 -